Citation Nr: 1447120	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to November 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In his May 2012 VA Form 9, the Veteran requested a Board videoconference hearing; he failed (without giving cause) to appear for such hearing scheduled in December 2013 (and his hearing request is deemed withdrawn).  In January 2014, the case was remanded for further evidentiary development (by a Veterans Law Judge other than the undersigned).  The case has been reassigned to the undersigned.  

The issue of service connection for tinnitus is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested in service or in the first postservice year, and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A July 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and how VA assigns  disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board's January 2014 remand directed the AOJ to secure any outstanding post March 2009 VA treatment records.  Such records were secured.  The RO arranged for a VA examination in August 2010.  Pursuant to the Board's January 2014 remand, an addendum opinion was obtained in January 2014.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of service connection for bilateral hearing loss, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active peacetime military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with, the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's military occupation specialty (MOS) was gunner and missile operator.  

On January 1978 service entrance examination, puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

On July 1978 examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
0
5
5
15


The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.

On October 1979 service separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
10
5
5

15

In an October 1979 report of medical history, the Veteran reported he had not had ear trouble or hearing loss. 

September 2005 and February 2009 VA nurse practitioner initial intake notes show hearing loss was not marked as a current symptom reported by the Veteran on separate intake evaluations.  

In July 2010, the Veteran filed a claim of service connection for bilateral hearing loss.

On August 2010 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
40
LEFT
15
10
25
40
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The diagnosis was mild to moderate bilateral SNHL.  The Veteran reported exposure to acoustic trauma in service.  He reported having decreased hearing for 2 to 3 years prior to the August 2010 evaluation.  The examiner noted the Veteran reported postservice occupational noise exposure, including being a welder on and off for 15 years and being a fork-lift driver for 3 to 4 years.  The examiner noted that the Veteran's audiometry in service showed his hearing to be well within the normal limits, and opined his hearing loss is "not due to nor the result of noise exposure in the military."  

In his May 2012 substantive appeal, the Veteran reported his hearing loss began in service and that he had not driven a fork lift or welded until the late 1990s.  

In January 2014, the Board found the August 2010 VA examiner's opinion inadequate because she based her opinion on the Veteran's audiometry in service, and 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  

The Board's January 2014 remand directed the AOJ to return the Veteran's claims file and a copy of the Board's remand to the audiologist who provided the August 2010 VA examination to obtain an adequate opinion.  The Board advised the examiner that the Veteran is not precluded from establishing service connection based solely on his hearing acuity being within normal limits at the time of separation of service.  If she found there was no basis for delayed onset hearing loss, she was to "provide the medical authority" for her conclusion. 

In a January 2014 addendum opinion, the examiner again opined that the Veteran's bilateral SNHL is not due to his military noise exposure.  She explained that the Veteran's entrance and separation audiometry results showed no decrease in hearing acuity [during service], and that he reported a history of postservice occupational noise exposure, and that he did not seek treatment for bilateral hearing loss when he sought VA treatment for other disabilities beginning in September 2005.  She stated that "while there is some speculation as to 'delayed onset' hearing loss," it was her opinion, based "upon all the above," that the Veteran did not have delayed onset hearing loss due to exposure to acoustic trauma in service.  

It is not in dispute that the Veteran now has a bilateral hearing loss disability, as such is shown by official audiometry.  Furthermore, based on his MOS as a gunner and missile operator and his credible allegation of exposure to acoustic trauma (which the Board finds no reason to question), it is not in dispute that he sustained noise trauma in service.  What he still must show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.

The Veteran's STRs, which include the reports from his service entrance and service separation physical examinations, are silent for complaints, findings, or treatment related to hearing loss.  To the extent that he attempts to support his claim of service connection for bilateral hearing loss by his more recent accounts of continuity of hearing impairment since service (and an onset prior to when he asserts he was exposed to postservice acoustic trauma), the Board finds such accounts to be self-serving, inconsistent with the contemporaneous clinical data (outlined above), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Notably, his VA treatment records show he did not endorse hearing loss as a current symptom in September 2005 or February 2009.  The August 2010 VA examiner noted he reported it began 2 to 3 years prior to the evaluation.  Significantly also, the very existence of a hearing loss disability (vs. a perception of a dimming of hearing acuity) is a matter beyond the scope of lay observation, as by regulation it requires specific diagnostic testing.  See 38 C.F.R. § 3.385.  Consequently, the Veteran is not competent to establish by his own accounts that he had a hearing loss disability prior to when it was shown by appropriate diagnostic testing.  Therefore, service connection for bilateral hearing loss on the basis that it became manifest in service and persisted is not warranted.  Furthermore, as there is no competent evidence that bilateral SNHL was manifested to a compensable degree in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. §§ 1112, 1137 chronic disease presumptions (for SNHL as an organic disease of the nervous system).

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's bilateral hearing loss is shown to be related to his service.  That is a medical question, beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore the Veteran's own opinion that his bilateral hearing loss is related to his exposure to acoustic trauma in service is not competent evidence and lacks probative value in this matter.  

There is nothing in the Veteran's VA treatment records that relates his bilateral hearing loss to his service.  The Board determined that the August 2010 VA examiner's opinion was inadequate for rating purposes, as it was not supported by explanation of rationale and did not consider the possibility of delayed-onset hearing loss.  Thus, the only competent and adequate opinion directly addressing a nexus between the Veteran's current bilateral hearing loss and service is the January 2014 addendum opinion finding that the Veteran's bilateral hearing loss is not due to military noise trauma.  She expressed familiarity with the record and provided a clear explanation of rationale.  She explained that comparison of the Veteran's service entrance and separation audiometry did not find a decrease in hearing acuity during service, that he reported a history of post-service occupational noise exposure, and that he did not seek treatment for bilateral hearing loss when he sought VA treatment for other disabilities beginning in September 2005 (suggesting that it was not then a problem, a suggestion that is buttressed by the Veteran's own subsequent report, on August 2010 VA audiological evaluation, that his hearing loss was then of 2 to 3 years duration).  She stated that "while there is some speculation as to 'delayed onset' hearing loss" it was her opinion, based "upon all the above," that the Veteran did not have delayed onset hearing loss due to exposure to acoustic trauma in service.  As this opinion is by a medical provider with expertise in diagnosing, determining the etiology of, and treating hearing disabilities, reflects familiarity with the entire record, and includes rationale with citation to supporting factual data, it is probative evidence in the matter.  Because there is no probative evidence to the contrary, the Board finds it persuasive.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the claim of service connection for tinnitus.

Tinnitus was diagnosed on August 2010 VA audiological evaluation, but the examiner found such disability was unrelated to the Veteran's exposure to acoustic trauma in service.  In January 2014, the Board determined that the August 2010 VA examiner's opinion was inadequate for rating purposes, as it was not supported by explanation of rationale and was conclusory.  In a January 2014 addendum opinion, the examiner again opined that the Veteran's tinnitus is not due to his military noise exposure.  She premised her opinion on the length of time between when he separated from service and his reported onset of tinnitus in the 1990s.  However, she incorrectly noted that he served until 1974 (rather than in 1978-79).  The opinion is premised on inaccurate history, and therefore is inadequate for rating purposes.  Consequently, further development of the medical evidence (a remand to secure an adequate opinion) is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).
The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran's record to be forwarded to an audiologist for review and an advisory medical opinion regarding likely etiology of his tinnitus.  The consulting audiologist should note that the Veteran's military occupation involved exposure to hazardous noise levels, and that he served in 1978 and 1979.  Upon review of the record the examiner should respond to the following:

What is the most likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his service/exposure to noise trauma therein?

The audiologist should include rationale for the opinion, citing to supporting factual data, as indicated.  If it is determined that the tinnitus is unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.

2. The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


